Case 1:18-cv-00031-MFU-PMS Document 71-8 Filed 04/24/19 Page 1of2 Pageid#: 955

EXHIBIT 8
Case 1:18-cv-00031-MFU-PMS Document 71-8 Filed 04/24/19 Page 2of2 Pageid#: 956

 

From: Duffy Carmack

Sent: Wednesday, October 26, 2016 9:49 AM
To: Deborah Hensley

Subject: Re: Pay Period #21

Overtime for Elizabeth Tate in the amount of $728.30 is approved

Duffy Carmack

Chief Financial Officer

Southwest Virginia Higher Education Center
276-619-4302

www.swcenter.edu

 

From: Deborah Hensley

Sent: Tuesday, October 25, 2016 3:54:33 PM
To: Duffy Carmack

Subject: Pay Period #21

Duffy,
Elizabeth had $728.30 in overtime for pay period # 21. Please approve.

Thanks,
Debbie

 

xp" |Deborah Hensley
Business Manager

1 Partnership Circle * PD Box 1987 © Abingdan, VA 24210
Office: (276) 619-4268 « Fax: (276) 619-4309

Visit our website: ww. sweenteredu

sak cokl sak
Follow us: LE bed | Li

  

 

 

 

 

 

 

 

 

 

 

SWVHEC023427
